DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The previous objection to the drawings is removed as the drawings are correct in the file folder.

Specification
The previous objection to the title is removed as the title is acceptable. 

Allowable Subject Matter
Claims 1-20 are  allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:" A seat module adapted to be attached to a seat having at least one device for seat operation in a motor vehicle, the seat module comprising: at least one operating cable configured to activate the at least one device; and a cushion suspension module adapted to support a cushion of the seat, a plurality of cushion suspension wires for attaching to the seat, and at least one module plate coupled with the plurality of cushion suspension wires, the at least one module plate formed with a retention feature for attaching the at least one operating cable, wherein an end portion of the operating cable is temporarily stowed on the cushion suspension module in a pre-assembled state where the operating cable is attached to the cushion suspension module, and the end portion of the operating cable is connected to the at least one device attached to the seat in an assembled state where the cushion suspension module with the retained operating cables is securely mounted to the seat."
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 13 with the allowable feature being:" A method for producing a motor vehicle seat structure having at least one device for seat operation, the method comprising the step of: providing at least one operating cable; providing a cushion suspension module adapted to be attached to a portion of the seat structure; coupling the at least one operating cable to the cushion suspension module; stowing an end portion of the operating cable in at least one location of the cushion suspension module, thereby producing a seat module subassembly defined as a preassembled state of the seat module; releasing the stowed end portion of the operating cable from the cushion suspension module in the assembled state; and connecting the end portion of the operating cable to the at least one device of the seat."
Therefore, claim 13 is allowed.

Claims 2-12 and 14-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847